When reviewing the district court's resolution of an

                ineffective-assistance claim, we give deference to the court's factual

                findings if they are supported by substantial evidence and not clearly

                wrong but review the court's application of the law to those facts de novo.

                Lacier v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,

                the district court conducted a hearing and heard arguments from counsel

                before denying Blackmore's petition. The district court found, among

                other things, that "[b]ased on the evidence developed at the Grand Jury, it

                was reasonable for counsel to advise [Blackmore] that a jury could have

                found the intent necessary to convict [her] of the crime of attempted

                murder." The district court also found that Blackmore was aware of the

                potential sentencing consequences, that "[t]he sentences of her co-

                defendants are wholly irrelevant," and that she entered her guilty plea

                voluntarily. The district court determined that trial counsel was not

                deficient and that Blackmore failed to demonstrate prejudice.     See Hill v.

                Lockhart, 474 U.S. 52, 58-59 (1985); Strickland v. Washington, 466 U.S.

                668, 687-88, 694 (1984); Kirksey v. State, 112 Nev. 980, 987, 923 P.2d

                1102, 1107 (1996); see also Cullen v. Pinholster, 563 U.S. „ 131 S.

                Ct. 1388, 1408 (2011) ("Surmounting Strickland's high bar is never an

                easy task." (quotation marks omitted) (alteration omitted)). We conclude

                that the district court's findings are supported by substantial evidence, see

                Riley v. State, 110 Nev. 638, 647, 878 P.2d 272, 278 (1994), and the district

                court did not err by rejecting Blackmore's claims without conducting an



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  evidentiary hearing, see generally Hargrove v. State, 100 Nev. 498, 503,

                  686 P.2d 222, 225 (1984). Accordingly, we

                             ORDER the judgment of the district court AFFIRMED.



                                                                     J.
                                         Hardesty




                  cc: Hon. Elizabeth Goff Gonzalez, District Judge
                       Christopher R. Oram
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    se